Case 1:19-md-02915-AJT-JFA Document 95 Filed 11/15/19 Page 1 of 5 PageID# 339

                                                                                         Ill]/ li:;
                                                                                         10r -
                     IN THE UNITED STATES DISTRICT COURT FOR THE In Ij.                                               ;
                                EASTERN DISTRICT OF VIRGINIA                         I                  / 5^Qja , / II;
                                         Alexandria Division                        / c-
                                                                                                 {pff




 IN RE: CAPITAL ONE CONSUMER
 DATA SECURITY BREACH LITIGATION                              MDLNo. I:19md2915(AJT/JFA)


 This Document Relates to ALL Cases



       APPLICATION OF JULIE B.PALLEY FOR A POSITION ON PLAINTIFFS'
                                    STEERING COMMITTEE

         I am making this submission pursuant to this Court's pre-trial order #1, dated November

 1, 2019(ECF No. 3), regarding setting initial conference and general matters for In re: Capital

 One Consumer Data Security Breach Litigation. My firm and I represent a plaintiff from

 Virginia in the case Ababseh v. Capital One Financial Corp., et al (W.D. Wash., Case No. 19-

 01397), which has been transferred to this MDL. We support the application of Cohen Milstein

 Sellers & Toll, PLLC, DiCello Levitt Gutlzer, and Hausfeld LLP for Lead Counsel and further

 seek a position on a Plaintiffs' Steering Committee should the Court choose to appoint such a

 committee.


        I am an attorney at Barrack, Rodos and Bacine ("Barrack Rodos"), a Philadelphia-based

 plaintiffs' class action firm that has been actively involved in and successfully led complex

 litigation throughout the United States for over 40 years. I have represented individuals in both

 data breach and antitrust litigation, as well as public pension funds and other investors in

securities and derivative class actions. Along with Barrack Rodos, I have the time, financial

resources, experience and drive necessary to serve as a member ofa Plaintiffs' Steering

Committee. The firm's biography is attached.
Case 1:19-md-02915-AJT-JFA Document 95 Filed 11/15/19 Page 2 of 5 PageID# 340
Case 1:19-md-02915-AJT-JFA Document 95 Filed 11/15/19 Page 3 of 5 PageID# 341
Case 1:19-md-02915-AJT-JFA Document 95 Filed 11/15/19 Page 4 of 5 PageID# 342
Case 1:19-md-02915-AJT-JFA Document 95 Filed 11/15/19 Page 5 of 5 PageID# 343
